Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
 



DETAILED ACTION
	Claims 1-24 are currently pending in this application. Applicant has elected Species 1 with traverse in the reply filed on 3/25/2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11-13, 16-19, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over TALAVASEK (2013/0241175).

Regarding Claim 1, TALAVASEK teaches A drive train for a human-powered vehicle, comprising: a drive unit including a motor (255) configured to impart propulsion to the human-powered vehicle; a sprocket arrangement (185) operatively coupled to the drive unit, the sprocket arrangement comprising a plurality of rear sprockets (185) and a plurality of gear ratios respectively corresponding to the plurality of rear sprockets, the plurality of gear ratios including a largest gear ratio and a smallest gear ratio;
TALAVASEK does not teach and a total gear range quotient obtained by dividing the largest gear ratio by the smallest gear ratio, the total gear range quotient being equal to or larger than 7.
TALAVASEK discloses the result effective variable of a total gear range quotient since the rear sprockets have some gear range quotient as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and 


Regarding Claims 3, 17, 24, TALAVASEK does not teach wherein the total gear range quotient is equal to or larger than 9.
TALAVASEK discloses the result effective variable of a total gear range quotient since the rear sprockets have some gear range quotient as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to achieve the desired gear ratios for a given application. A very tall gear ratio would allow a higher top speed and lower pedaling rpms during cruising while a very short gear ratio would make steep hill climbs lower effort.  In addition, a large rear gear ratio range would also allow for fewer sprockets in the front sprocket set and for each front sprocket to be closer in diameter as well as allow a bicycle have more suitable gear ratios for when it is being ridden both while motor assisted and while it is not motor assisted.



Regarding Claim 5, TALAVASEK teaches further comprising: a front derailleur (170).

Regarding Claim 6, TALAVASEK teaches further comprising: at least one internal transmission device (105).

Regarding Claim 7, TALAVASEK teaches wherein the at least one internal transmission device includes a rear internal transmission device (rotor portion of motor 255) configured to be disposed on a rear wheel [0029].

Regarding Claim 8, TALAVASEK teaches wherein the at least one internal transmission device (crankshaft of 165) includes a front internal transmission device configured to be coupled to a crank assembly (165).

Regarding Claims 11, 18, TALAVASEK does not teach wherein the sprocket arrangement includes at least one individual sprocket-space provided between two adjacent rear sprockets among the plurality of rear sprockets, the two adjacent rear sprockets are adjacent to each other without another rear sprocket therebetween in an axial direction with respect to a rotational center axis of the plurality of rear sprockets, 
TALAVASEK discloses the result effective variable of a force transmission coefficient since it has some force transmission coefficient as seen in (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to achieve the desired gear ratios for a given application. A very tall gear ratio would allow a higher top speed and lower pedaling rpms during cruising while a very short gear ratio would make steep hill climbs lower effort.  In addition, a large rear gear ratio range would also allow for fewer sprockets in the front sprocket set and for each front sprocket to be closer in diameter. Having a minimum number of sprockets and thus sprocket spaces ensures enough different gear ratios are provided for various riding conditions and varying rider preferences.

Regarding Claims 12, 19, TALAVASEK does not teach wherein the sprocket arrangement includes at least one individual sprocket-space provided between two adjacent rear sprockets among the plurality of rear sprockets, the two adjacent rear sprockets are adjacent to each other without another rear sprocket therebetween in an axial direction with respect to a rotational center axis of the plurality of rear sprockets, and a force-transmission coefficient obtained by dividing the total gear range quotient by a total number of the at least one individual sprocket-space is larger than 1.
TALAVASEK discloses the result effective variable of a force transmission coefficient since it has some force transmission coefficient as seen in (Fig. 1).


Regarding Claim 13, TALAVASEK teaches a sprocket arrangement for a human-powered vehicle, comprising: a plurality of rear sprockets (185) including a largest rear sprocket and a smallest rear sprocket; 
TALAVASEK does not teach and a gear range quotient obtained by dividing a total tooth-number of the largest rear sprocket by a total tooth-number of the smallest rear sprocket, the gear range quotient being larger than 6.01.
TALAVASEK discloses the result effective variable of a total gear range quotient since the rear sprockets have some gear range quotient as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to achieve the desired gear ratios for a given application. A very tall gear ratio would allow a higher top speed and lower pedaling rpms during cruising while a very short gear ratio would make steep hill climbs lower effort.  In addition, a high rear 

Regarding Claim 23, TALAVASEK teaches a drive train for a human-powered vehicle, comprising: a plurality of gear ratios including a largest gear ratio and a smallest gear ratio; 
TALAVASEK does not teach and a total gear range quotient obtained by dividing the largest gear ratio by the smallest gear ratio, the total gear range quotient being equal to or larger than 6.95.
TALAVASEK discloses the result effective variable of a total gear range quotient since the rear sprockets have some gear range quotient as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to achieve the desired gear ratios for a given application. A very tall gear ratio would allow a higher top speed and lower pedaling rpms during cruising while a very short gear ratio would make steep hill climbs lower effort.  In addition, a high rear gear ratio range would also allow for fewer sprockets in the front sprocket set and for them to be of smaller diameter and for each front sprocket to be closer in diameter.


Claims 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over TALAVASEK (2013/0241175) in view of EMURA (2016/0236750).


EMURA teaches wherein a total number of the plurality of rear sprockets is equal to or smaller than 10.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the rear sprocket set in TALAVASEK so it has the number in EMURA so it gives the rider a fair number of gear ratio options while not making the transmission unnecessarily large, expensive, and heavy. 

Regarding Claims 10, 15, TALAVASEK does not teach wherein the total number of the plurality of rear sprockets is equal to or larger than 5.
EMURA teaches wherein the total number of the plurality of rear sprockets is equal to or larger than 5.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the rear sprocket set in TALAVASEK so it has the number in EMURA so it gives the rider a fair number of gear ratio options while not making the transmission unnecessarily large, expensive, and heavy. 


Claims 20- 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHMITZ (2014/0090500).


SCHMITZ does not teach a total gear range quotient obtained by dividing the largest gear ratio by the smallest gear ratio, the total gear range quotient being equal to or larger than 6.37.
SCHMITZ discloses the result effective variable of a total gear range quotient since the rear sprockets have some gear range quotient as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to achieve the desired gear ratios for a given application. A very tall gear ratio would allow a higher top speed and lower pedaling rpms during cruising while a very short gear ratio would make steep hill climbs lower effort. In addition, a high rear gear ratio range would also allow for fewer sprockets in the front sprocket set and for each front sprocket to be closer in diameter as well as allow a bicycle have more suitable gear ratios for when it is being ridden both while motor assisted and while it is not motor assisted.

Regarding Claim 21, SCHMITZ teaches wherein the at least one internal transmission device includes a rear internal transmission device (bicycle rear sprocket) configured to be disposed on a rear wheel.

.


Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over METZINGER (5,667,233) in view of SCHMITZ (2014/0090500).

Regarding Claim 20, METZINGER teaches a drive train for a human-powered vehicle, comprising: at least one internal transmission device (10) having a plurality of gear ratios, the plurality of gear ratios including a largest gear ratio and a smallest gear ratio; and
METZINGER does not teach a total gear range quotient obtained by dividing the largest gear ratio by the smallest gear ratio, the total gear range quotient being equal to or larger than 6.37.
METZINGER discloses the result effective variable of a total gear range quotient since the rear sprockets have some gear range quotient as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to recognize the parameter as a result effective variable and optimize it to achieve the desired gear ratios for a given application. A very tall gear ratio would allow a higher top speed and lower pedaling rpms during cruising while a very short gear ratio would make steep hill climbs lower effort. In addition, a high rear gear ratio range would also allow for fewer sprockets in the front sprocket set and for 
METZINGER does not teach a solitary front sprocket.
SCHMITZ teaches a solitary front sprocket (24).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in METZINGER so it uses sprockets instead of pulleys as in SCHMITZ so a wider variety of 

Regarding Claim 21, METZINGER as modified teaches wherein the at least one internal transmission device includes a rear internal transmission device (26) configured to be disposed on a rear wheel (18).

Regarding Claim 22, METZINGER as modified teaches wherein the at least one internal transmission device includes a front internal transmission device (crankshaft attached to 20) configured to be coupled to a crank assembly (12).



The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 




Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive. 
Applicant argues that there is no evidentiary teaching to support the assertion that the gear ratio quotient is a result effective variable (Remarks pg. 8 para 1, pg. 9 para. 3, pg. 11, para. 2, pg. 17, para. 3). There is no MPEP requirement that the cited reference or outside evidence is required discussing the parameter to be a result effective variable.  MPEP 2142 only requires an articulated reasoning with some rational underpinning to support a conclusion of obviousness.  Here, one of ordinary skill in the art at the time the application was filed would recognize the parameter as a result-effective variable which achieves a recognized result and optimize it to achieve the desired gear ratios for a given application. A very tall gear ratio would allow a higher top speed and lower pedaling rpms during cruising while a very short gear ratio would make steep hill climbs lower effort.  In addition, a high rear gear ratio range would also allow for fewer sprockets in the front sprocket set and for each front sprocket to be closer in diameter as well as allow a bicycle have more suitable gear ratios for when it is being ridden both while motor assisted and while it is not motor assisted.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks pg. 10 para. 2, pg. 14 para. 4, pg. 17, para. 3) it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654